      Case 2:19-cv-00638-KJM-DB Document 17 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ENOCH CONNERS,                                     No. 2:19-cv-0638 KJM DB P
12                       Petitioner,
13            v.                                         ORDER
14    PFEIFFER,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 19, 2020, the magistrate judge filed findings and recommendation, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 16.) Petitioner

23   has not filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
     Case 2:19-cv-00638-KJM-DB Document 17 Filed 04/29/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed February 19, 2020, are adopted in full;
 5           2. This action is dismissed without prejudice and the clerk of court is directed to close
 6   this case; and
 7           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 8   2253.
 9   DATED: April 28, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
